Citation Nr: 0612599	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-11 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a pilonidal cyst scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from December 1950 to December 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating determination 
of the Pittsburgh, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office (RO).  

In December 2004, the veteran's Motion for Advance on Docket 
was granted.  

This matter was previously before the Board in January 2005, 
when it was remanded to obtain information as to additional 
treatment, and to provide a current examination.  The 
development has been completed.


FINDING OF FACT

The veteran's pilonidal cyst scar is adherent, tender, and 
painful; it is no more than 22 square cm. and does not limit 
the function of any body part.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
scar as a residual of removal of pilonidal cyst have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, 7805 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Discussions in the March 2005 VCAA letter informed the 
veteran of the information and evidence necessary to 
substantiate the claim.  The VCAA letter also told the 
veteran what types of evidence VA would undertake to obtain 
and what evidence the veteran was responsible for obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The March 2005 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.  Previous letters advised him to identify any 
source of evidence and that VA would assist in requesting 
such evidence, or that he could submit such evidence.  These 
communications served to tell the veteran that he should 
furnish any pertinent evidence in his possession. 

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson.  Additionally, this notice must inform a 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, No. 05-7157 
(Fed. Cir. April 5, 2006).

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the disability on appeal.  Despite the inadequate 
notice provided to the veteran, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  This claim is being denied and no effective date 
is being set.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The veteran was also afforded 
several VA examinations. 

Further efforts to assist the veteran in the development of 
his claim are not reasonably likely to assist the veteran in 
substantiating his claim.  The claim will be considered based 
on the evidence of record.

Pilonidal Cyst Scar

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In a claim for 
increase, the most recent evidence is given precedence over 
past examinations.  Bowling v. Principi, 15 Vet. App. 1, 10 
(2001); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection has been in effect for a scar due to a 
history of pilonidal cyst since December 14, 1965.  This 
appeal involves a claim for increase.

The rating criteria under Diagnostic Code 7801, effective 
August 30, 2002, for scars other than head, face, or neck, 
that are deep or that cause limited motion with areas of or 
exceeding 144 square inches (929 sq. cm.), a 40 percent 
disability evaluation is warranted.  An area or areas 
exceeding 72 square inches (465 sq. cm.) warrants a 30 
percent disability evaluation.  An area or areas exceeding 12 
square inches (77 sq. cm.) warrants a 20 percent disability 
evaluation.  An area or areas exceeding 6 square inches (39 
sq. cm.) warrants a 10 percent disability evaluation.  Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2):  A deep 
scar is one associated with underlying soft tissue damage.  

Under Diagnostic Code 7802:

Scars, other than head, face, or neck, 
that are superficial and that do not 
cause limited motion with an area or 
areas of 144 square inches (929 sq. cm.) 
or greater warrant a 10 percent 
disability evaluation.  Note (1): Scars 
in widely separated areas, as on two or 
more extremities or on anterior and 
posterior surfaces of extremities or 
trunk, will be separately rated and 
combined in accordance with § 4.25 of 
this part.  Note (2): A superficial scar 
is one not associated with underlying 
soft tissue damage.  

Under Diagnostic Code 7803:

Scars, superficial, unstable, warrant a 
10 percent disability evaluation.  Note 
(1): An unstable scar is one where, for 
any reason, there is frequent loss of 
covering of skin over the scar.  Note 
(2):  A superficial scar is one not 
associated with underlying soft tissue 
damage.  

Under Diagnostic Code 7804:

Scars, superficial, painful on 
examination, warrant a 10 percent 
disability evaluation.  Note (1):  A 
superficial scar is one not associated 
with underlying soft tissue damage.  Note 
(2): In this case, a 10-percent 
evaluation will be assigned for a scar on 
the tip of a finger or toe even though 
amputation of the part would not warrant 
a compensable evaluation.  (See § 4.68 of 
this part on the amputation rule.)  

Under diagnostic code 7805, other scars are rated on 
limitation of function of affected part.

In September 2002, the veteran requested an increased 
evaluation.  

In April 2003, the veteran was afforded a VA examination.  At 
the time of the examination, it was noted that the veteran 
had had surgery on his pilonidal cyst twice in 1951 and again 
in 1969.  The veteran reported having continuous tenderness 
and pain at the site of the excision.  He stated that sitting 
for 15 minutes or more precipitated the pain causing him to 
have to shift positions.  The veteran could not place a 
number for his pain on a scale of 0 to 10.  He noted that 
touching the scar caused pain in the range of 6-7 out of 10.  
He indicated that bumping the scar caused immediate pain but 
he could not assign a number for the pain.  To alleviate the 
pain the veteran would get off his coccyx after 15 minutes, 
which caused complete pain relief.  He further noted that 
regular strength aspirin would relieve the pain after one 
hour.  

The veteran reported having flare-ups every time he sat and 
that the flare-ups lasted until he would arise from a sitting 
position.  The veteran could not give an estimate as to how 
many times per day it would happen or for how long a period 
he would be able to sit before getting up.  He noted not 
doing anything during these flare-ups.  

There was no redness or warmth but tenderness was noted.  The 
veteran stated that pain in the scar area interfered with his 
ability to sit or drive and that he had to keep changing 
positions.  The examiner noted that the veteran was offered 
several opportunities to expand upon his pain and how this 
interfered with his daily activities.  

Physical examination revealed that the entire incision was 11 
cm long.  It started at the top of the gluteal fold and 
extended down into the right side of the gluteal fold of the 
buttocks.  The scar at the apex was 1 mm wide.  This extended 
down into an area that was 3 cm wide and 3.5 cm long that had 
a puckered effect on both sides of the gluteal fold.  The 
incision continued down the right buttocks and was 
approximately 1 cm wide for 4 or 5 cm down the gluteal fold.  

There was tenderness in the scar with palpation.  There was 
no adherence to the underlying tissue.  The scar in certain 
sections was a darker pink than the surrounding skin and 
extending down the gluteal fold was lighter than the 
surrounding skin.  The scar was stable.  There was no 
ulceration or skin breakdown.  

The scar was also noted to be superficial with no 
inflammation, edema, or keloid formation.  The veteran had 
full range of motion of both hips, bilaterally.  A diagnosis 
of scar, post pilonidal cyst excision with three surgical 
procedures and residual pain and discomfort was rendered.  

In his May 2003 substantive appeal, the veteran reported 
having pain every day and a hard time sitting.  

At the time of an August 2003 VA outpatient visit, the 
veteran reported having developed persistent pain in the 
coccyx area over the years following his 1969 surgery.  The 
veteran stated that he was unable to sit for more than 5-10 
minutes and that he had to constantly shift his weight.  He 
noted having difficulty when he drove.  

Examination of the perianal area revealed a well-healed scar. 
There was dimpling in the crease between the buttocks.  The 
scar tissue appeared to be directly affixed to the coccyx and 
was painful on palpation.  It was the examiner's assessment 
that the veteran had resultant surgical complications of 
persistent pain and difficulty sitting.  

In a September 2003 outpatient treatment note, it was 
indicated that the veteran was having pain and difficulty 
sitting as a result of complications from the previous 
surgeries.  The veteran was informed of the risks of further 
surgery in the area and expressed this desire to have 
additional surgery.  

In October 2003, the veteran had surgery performed in the 
area of the cyst.  The following procedures were performed:  
release of contracture buttock; removal of scar tissue; and 
full thickness skin graft 6 x 4 cm from the right back with 
closure of the donor site with undermining and a two layer 
closure.  There were no resultant complications from the 
surgery.  

At the time of a November 7, 2003, follow-up visit, the skin 
graft was noted to have lifted and failed.  The wound bed was 
cleaned after removal of the skin graft.  Radiation therapy 
for a nonservice-connected disorder was noted to have delayed 
the wound healing.  

At the time of a November 14, 2003 visit, the veteran's wound 
was noted to be clean and to be retracting slowly.  The round 
edges were rolled.  The wound was exceptionally clean with 
islands of granulation tissue to center.  The wound was 
approximately 2 x 1.5 cm with depth and of full thickness.  
Sitting was noted to remain limited.  The examiner stated 
that the wound was progressing slowly with no evidence of 
infection.  

During a November 25, 2003, visit, the wound bed was noted to 
be healing and free of necrotic tissue.  At the time of a 
December 2003 follow-up, the wound bed was found to be healed 
with no more requirements for topical treatment.  

At the time of a January 2004 visit, it was reported that the 
veteran was cleaning the wound area aggressively and sitting 
for prolonged periods.  The wound bed was noted to have 
reopened superficially.  There was no inflammation in the 
surrounding tissues and the wound bed was found to be salmon 
colored surrounded by scar tissue.  At the time of an April 
2004 visit, the scar was noted to be well matured.  It was 
found to be healed and well intact.   

At the time of a May 2004 visit, the veteran's scar healing 
was noted to be slow and the veteran stated that he was 
unable to sit comfortably for any period of time.  Physical 
examination revealed fibrosis related to the scar from the 
healing wound.  

At the time of an October 2004 visit, the veteran reported 
continued rectal pain in the area of the cyst.  He stated 
that this would come after sitting for no more than 5 or 10 
minutes.  Physical examination revealed that the skin graft 
was intact with no further cyst formation/discharge.  

In January 2005, the Board remanded this matter for further 
development.  

In April 2005, the veteran submitted statements from several 
individuals in support of his claim.  C. B., a friend of the 
veteran indicated that he had known the veteran for the past 
13 years.  He noted that the veteran had had trouble sitting 
for prolonged periods of time since he had known him.  He 
stated that the veteran was always uncomfortable and shifted 
from side to side.  C. B. indicated that this had been more 
noticeable since the 2003 operation.  He noted that the 
veteran complained of severe pressure in the spinal area and 
that he had to walk or keep moving from side to side to 
relieve the pain.  

E. B. indicated that the veteran had been treated in the scar 
area for many years.  He noted that the veteran's disability 
had steadily increased from a pain standpoint.  He reported 
that the veteran could not sit for an extended period of time 
and had to get out of the vehicle to relieve the pressure.   
He indicated that the same problems occurred when sitting on 
a chair or couch.

As a result of the January 2005 remand, the veteran was 
afforded an additional VA examination in June 2005.  The 
examiner provided the history of the veteran's surgeries.  
The examiner noted that the wound from the October 2003 
surgery had healed.  He observed that the veteran reported 
having 0/10 pain when lying on his abdomen or standing.  The 
veteran reported having 10/10 pain when sitting, particularly 
if he sat for a long period of time.  He was noted to be 
sitting on an inflated donut at the time of the examination 
and was not able to sit in one position for very long.  The 
examiner indicated that the veteran was constantly shifting 
his weight while they talked.  The veteran was noted to have 
retired from work in 1993.  

Physical examination revealed that the veteran had a vertical 
scar between the buttock and cheeks.  It was 11 cm in length 
and extended into the rectal area.  The initial 2 cm of the 
scar was deeply depressed .5 cm and adherent to underlying 
tissue.  

The area and skin was intact.  The continuation of the scar 
was without ulceration.  The scar was tender to the touch in 
the middle portion approximately 5 cm in either direction.  
It was freely moveable.  At the widest portion it was 
approximately 2 cm.  There was mild hyperpigmentation 
extending perhaps 1 cm beyond the scar.  The skin was 
atrophic and shiny throughout its entire length.  It was well 
covered without any ulceration.  There was no inflammation, 
edema, or keloid formation.  

The scar at the central most portion was hypopigmented and 
slightly pinkish.  At the lateral portions of the scar there 
was some slight hyperpigmentation.  The veteran had no 
limitation of flexion.  He was able to bend over past 90 
degrees and he could flex his legs and knees.  Sitting 
upright caused significant pain.  

The examiner noted that the veteran's ability to sit for 
prolonged periods of time was limited and that socially he 
had been unable to attend certain events that required 
prolonged sitting but that he otherwise had a normal life 
with activities of daily living.  

The examiner indicated that the scar was painful to the touch 
at midpoint.  There was no bleeding, fissure, or ulceration 
along the scar.  There was some hypopigmentation. The scar 
was .5 cm deep and fixed at the first 2 cm.  The distal 9 cm 
were freely moveable although painful to the touch.  The 
veteran was noted to be sitting on a donut and requested a 
larger donut to assist him with his sitting.  

Additional treatment records obtained in conjunction with the 
Board remand reveal that at the time of an April 2005 
outpatient visit, the veteran was noted to have undergone 
four previous surgeries for his pilonidal cyst.  The veteran 
reported having significant pain in his buttock region to the 
point that he could not sit on most seats.  He was noted to 
have a contracture band in the area with a depression 
superiorly and inferiorly.  Physical examination revealed 
significant point tenderness to that area.  

Analysis

The veteran's disability is currently rated under Diagnostic 
Code (DC) 7804.  An increased evaluation is not possible 
under DC 7804, because 10 percent is the maximum evaluation 
under that code.  

An increased evaluation under DC 7801 or 7802 is not 
warranted as the veteran's scar does not exceed 77 sq. cm.  
The veteran's scar is at most 22 sq. cm.  It, therefore, does 
not even approximate the criteria for a 10 percent rating 
under those codes.

DC 7803 provides a maximum rating of 10 percent.  A separate 
rating under this code in addition to the 10 percent under DC 
7804 is precluded because both codes evaluate superficial 
scars, and evaluations under both codes would constitute 
prohibited pyramiding.  38 C.F.R. § 4.25 (2005); cf. Esteban 
v. Brown, 6 Vet App 259,261-2 (1994) (holding that separate 
evaluations can be provided for the same disability under 
different diagnostic codes when none of the symptomatology 
for any condition is duplicative or overlapping).

As to DC 7805, there is no evidence that the scar limits the 
function of any body part.  No limitation of motion has been 
found on examinations.  The scar has caused no limitation in 
the function of the anus or sphincter.  

The veteran has reported having difficulty sitting for 
prolonged periods and having to pull over and rest when 
driving a car and having to use a donut when sitting, and the 
June 2005 VA examiner found that the veteran had an inability 
to sit for a prolonged period of time and being unable to 
attend some social events which required prolonged periods of 
sitting.  He stated that otherwise, the veteran had normal 
life with all activities of daily living.  The veteran's pain 
is contemplated by the evaluation provided under Diagnostic 
Code 7804.  The findings and complaints do not describe any 
limitation of function that would permit a higher rating 
under DC 7805.  

The veteran's representative has argued that the disability 
could be rated under other unspecified diagnostic codes.  The 
maximum rating for disability of the coccyx is 10 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5298 (2005).  That 
rating would require resection of the coccyx.  This code, 
thus, does not provide a route to a higher rating.

Ratings in excess of 10 percent are available for disability 
of the anus, but these ratings would require involuntary 
bowel movements, leakage, or rectal prolapse.  38 C.F.R. 
§ 4.114, Diagnostic Codes 7332-7334 (2005).  There have been 
no complaints or findings of leakage as the result of the 
scar.

A higher rating is also provided for hemorrhoids that are 
manifested by bleeding and fistula or anemia.  Examiners have 
found the scar to be well healed and not manifested by 
fistula.  

Higher ratings are also available for certain neurologic 
disability.  38 C.F.R. § 4.124a (2005).  There have been no 
findings of any neurologic disability.

Accordingly, the Board must conclude that the preponderance 
of the evidence is to the effect that the scar does not meet 
or approximate the criteria for a higher evaluation.

Extraschedular Consideration

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

An extraschedular rating is provided under 38 C.F.R. 
§ 3.321(a) in exceptional case where the schedular 
evaluations are found to be inadequate.  In such cases, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  

The veteran's representative has argued that the veteran 
should receive an extraschedular rating on the basis of the 
"astounding number of surgical interventions, the 
objectively identified pain, and the intense pain on sitting 
upright."  

The veteran has had a surgical intervention during the appeal 
period and has well documented pain.  Surgical interventions 
or pain are not, per se, among the criteria for an 
extraschedular rating.  The veteran has not been hospitalized 
for residuals of his pilonidal cyst scar residuals.  There 
have also been no findings that his pilonidal cyst scar 
residuals interfere with his employment.  The veteran has 
been retired since 1993, and the disability could not cause 
interference with current employment.

The Board concludes that the preponderance of the evidence is 
against referral for consideration of an extraschedular 
rating by the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.

Because the preponderance of the evidence is against the 
claim, the doctrine of reasonable doubt is not for 
application, and the claim is denied.38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.3, 4.7, 4.21 (2005).


ORDER

An evaluation in excess of 10 for residuals of a pilonidal 
cyst scar is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


